     Case 2:14-cv-01968-RFB-NJK Document 87 Filed 09/03/20 Page 1 of 1



1

2

3

4

5

6                            UNITED STATES DISTRICT COURT
7                                   DISTRICT OF NEVADA
8                                             ***
9     KAREN BODDEN,                                    Case No. 2:14-cv-01968-RFB-NJK
10                                   Petitioner,                     ORDER
            v.
11
      JO GENTRY, et al.,
12
                                 Respondents.
13

14         Before the Court is Respondents’ second motion for extension of time to file their

15   answer (ECF No. 86). Good cause being found,

16         IT IS ORDERED that Respondents’ motion for extension of time to file their answer

17   (ECF No. 84) is GRANTED. Respondents must file their answer on or before September

18   14, 2020.

19

20
           DATED: 3 September 2020.
21

22
                                                        RICHARD F. BOULWARE, II
23                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                   1
